Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Sodey on 03 March 2021.
	The claims have been amended as follows:
	Claims 18 and 20 have been canceled.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and claims dependent therefrom are now deemed distinguished over the closest prior art, deemed as clearly remaining the Gefroh NPL publication of record, in view of recitation of the solution for treating the filter material specifically comprising a carbonate salt or carbonic acid, and having a pH of in the range from about 7.5 to about 12.
 Claims 18 and 20 to the filter material and biopharmaceutical or plasma derivative, per se, have been canceled as remaining rejectable over Gefroh as a sole or primary reference, teaching cellulosic filter material or products of filtration through such material, having a relatively reduced amount of leachable glucans present, the claims being deemed product by process claims which don’t necessarily require the explicit method steps of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/16/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778